Citation Nr: 0209442	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.  

2.  Entitlement to service connection for a right hip injury. 

3.  Entitlement to service connection for a right knee 
injury.  

4.  Entitlement to service connection for a right ankle 
injury.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1953 to January 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


REMAND


In a July 2002 correspondence, received at the Board in 
August 2002, after this claim was certified to the Board, the 
appellant requested a hearing before the Board at the RO.  
Therefore, the appeal is necessarily remanded to the RO to 
afford due process.  38 C.F.R. § 20.704 (2001).

To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development:


The RO should schedule the appellant for 
a hearing before the Board at the RO.  


The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




